Order filed October 21, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00192-CV
                                  ____________

 ELAINE T. MARSHALL, INDIVIDUALLY, ELAINE T. MARSHALL AS
      INDEPENDENT EXECUTOR OF THE ESTATE OF E. PIERCE
             MARSHALL, DECEASED, ET AL, Appellants

                                        V.

                      PRESTON MARSHALL, Appellee

                                        &
                                  ____________

                              NO. 14-20-00714-CV
                                  ____________

         IN RE ELAINE T. MARSHALL, INDIVIDUALLY, ET AL


                    On Appeal from the Probate Court No. 4
                             Harris County, Texas
                      Trial Court Cause No. 365,053-403

                                     ORDER

      On September 3, 2020, this court issued an opinion dismissing this appeal.
On September 25, 2020, appellants requested that this court consider its previously
filed brief as a petition for writ of mandamus. That request is granted. Appellants’
original proceeding will be opened as appellate number 14-20-00714-CV. The
clerk of this court is ordered to transfer the appellate record from this cause into
appellate number 14-20-00714-CV.

      Relators in the mandamus proceeding are ordered to pay the $155 filing fee
in cause number 14-20-00714-CV within 10 days from today’s date. The court
further requests a response from respondent to relators’ petition for writ of
mandamus within ten days of the date of this order.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.